Citation Nr: 0019209	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  98-15 750A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUE

Entitlement to an effective date prior to December 1, 1996 
for payment of additional compensation for a dependent 
spouse.


REPRESENTATION

Appellant represented by:	Charles J. Barber, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
November 1969.  This case comes to the Board of Veterans' 
Appeals (Board) from a June 1997 RO decision which granted 
additional compensation for a dependent spouse ([redacted]) and 
assigned December 1, 1996 as the effective date for the 
payment of such compensation.  The veteran appeals for an 
earlier effective date for the payment of the additional 
compensation.  In April 2000, the veteran testified at a 
hearing before a member of the Board in Washington, D.C.  

In statements in and after February 2000, the veteran and his 
representative claimed that additional dependency benefits 
should be paid for several months during 1976 based on a son 
([redacted]).  Such claim has not been addressed by the RO, is 
not before the Board, and is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  Continuously since his discharge from service in 1969, 
the veteran has had a total compensation rating for service-
connected disability.

2.  In September 1976, the veteran filed a claim for 
additional compensation based on having a dependent spouse 
([redacted]) and informed the RO that he married [redacted] in 
July 1976; in October 1976, the RO requested the veteran to 
furnish information as to the number and dates of dissolution 
of all prior marriages; he did not respond within a year after 
the request for information, and he abandoned his claim.  

3.  A new claim for dependency benefits, based on the veteran 
being married to [redacted], was received by the RO on September 
21, 1978, and this (together with other evidence then on 
file) included information the RO had previously requested to 
establish [redacted] as the veteran's dependent wife.  The RO did 
not treat this as a new claim, and dependency benefits were 
not awarded at that time.

4.  In June 1997, the veteran filed another claim for 
dependency benefits, based on being married to [redacted]; the RO 
subsequently granted payment of additional compensation for 
[redacted] effective December 1, 1996.


CONCLUSION OF LAW

The criteria for an earlier effective date of September 21, 
1978, for an award of additional compensation based on having 
a dependent spouse, [redacted], are met.  38 U.S.C.A. §§ 1115, 5110 
(West 1991); 38 C.F.R. §§ 3.158, 3.401 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from December 1967 to 
November 1969.  Service medical records show that in April 
1969 in Vietnam he sustained multiple gunshot wounds, and he 
was discharged from the military on account of physical 
disability.  

In a December 1969 claim for service connection, the veteran 
reported he married [redacted] in November 1969.  

In a January 1970 decision, the RO granted service connection 
for disabilities associated with the multiple gunshot wounds 
received in service.  Effective since service discharge in 
1969, the veteran has been rated 100 percent (either on a 
schedular or individual unemployability basis) for his 
service-connected disabilities.

In February 1970, the veteran submitted a copy of his 
certificate of marriage in November 1969 to [redacted].  His 
compensation benefits were increased to reflect [redacted] 
being his dependent spouse.

In June 1973, a copy of a divorce decree, showing the veteran 
and [redacted] were divorced in January 1973, was submitted to 
the RO by [redacted], who requested that an apportionment she 
received from the veteran's disability compensation be 
discontinued.  The RO then terminated the apportionment to 
[redacted] and also discontinued the extra amount of the 
veteran's compensation which had been paid because of having 
a dependent spouse.

On a September 1976 Declaration of Marital Status form (VA 
Form 21-686c), the veteran reported that he married [redacted] on 
July 4, 1976 and lived with her and their son, [redacted].  He 
did not fill in spaces on the form which asked for the number 
of prior marriages of him and his spouse, and which asked for 
detailed information on previous marriages for both of them.  
As to portions of the form pertaining to prior marriages of 
his current spounse, the veteran marked out the spaces.  With 
his claim, the veteran submitted a copy of a certificate of 
his marriage to [redacted] (this form does not contain information 
on prior marriages of either party).  

In an October 1976 letter to the veteran, the RO told him 
that in order to take further action on his claim for 
additional dependents to be added to his compensation award, 
he had to furnish information as to the number of times he 
and his present wife had been married and the exact dates of 
dissolution of all prior marriages.  The letter told the 
veteran that if the requested evidence was not submitted 
within one year, benefits, if entitlement was established, 
could not be paid prior to the date of receipt of the new 
evidence.  The veteran did not reply to the October 1976 RO 
letter within the year thereafter.  

In a November 1976 letter, the veteran's wife, [redacted], 
requested an apportionment of the veteran's disability 
compensation for her and a child.  She stated she and the 
veteran were married in July 1976 and were separated in 
September 1976.  

In a December 1976 statement, concerning the apportionment 
claim, the veteran indicated that he was separated from his 
wife and that he would support his son but not his wife.

In a January 1977 decision, the RO granted an apportionment 
of the veteran's compensation for the child, [redacted].  The RO 
decision states that [redacted] had not been properly established 
as the veteran's wife because there was no information as to 
prior marriages, so no benefits were currently payable to the 
veteran on her behalf. 

In letters in July 1977 and February 1978, [redacted] requested an 
increase in the apportionment for the child, [redacted].  

In an April 1978 letter, the RO asked [redacted] for financial 
information concerning the apportionment claim.  The RO also 
asked her for information on any marriages she had before 
marrying the veteran, and any marriages she had after 
separating from the veteran; she was provided with a 
Declaration of Marital Status form for this purpose.

On September 21, 1978, the RO received a Declaration of 
Marital Status form from [redacted], on which she reported that she 
and the veteran were married in July 1976 and were separated 
since September 1976, and that she had been married only once 
and the veteran had been married two times.  In an 
accompanying letter, [redacted] reiterated that she had only been 
married once and that the veteran had previously submitted 
their marriage certificate.

In June 1979, the veteran's representative asked the RO to 
check to see if the veteran was being paid the proper amount 
of compensation.  The representative related that the veteran 
had contacted him and said he was rated 100 percent service-
connected and had a dependent child, and based on his bank 
records the veteran did not believe he was being paid the 
full amount of compensation to which he was entitled.  In 
October 1979, the RO responded, telling the veteran the 
amount of money he was being paid (after deductions for an 
apportionment and an overpayment); dependency benefits were 
not discussed.

In a December 1978 decision, the RO granted an increase in 
the apportionment of the veteran's compensation to [redacted].

In a September 1979 statement, [redacted] again requested an 
increase in the apportionment of the veteran's compensation 
for the child, [redacted].  In a November 1979 statement, she 
indicated the veteran did not contribute anything to their 
support, except for the apportionment to his son.  

In a November 1979 statement, the veteran referred to [redacted] as 
his "x-wife" and contended that a further apportionment 
would be a financial hardship for him.  In a November 1979 
statement, [redacted] noted that she was still the wife of the 
veteran.

In a December 1979 decision, the RO granted an increase in 
the apportionment of the veteran's compensation for the 
child, [redacted]
.  

In award letters in August and October 1980, the veteran was 
notified that his disability compensation award included 
benefits only for his child in his custody and that a 
separate award was being made to his children not in his 
custody.  

In a claim for VA vocational rehabilitation benefits, 
received in June 1981, the veteran said he and his wife were 
divorced.

On a March 1984 Declaration of Marital Status VA form, the 
veteran reported that he was separated from his wife, [redacted].  
In the spaces provided on the form for reporting information 
about the marriages of the veteran and his wife, the phrase 
"on record in C file" was written.  

In June 1997, the veteran submitted a claim for additional 
compensation, based on having [redacted] as a dependent spouse, and 
he contended such benefits should be retroactive to 1977.  He 
reported on a June 1997 Declaration of Status of Dependents 
form that he had a prior marriage to [redacted] which was 
terminated by divorce, and that he married his current wife, 
[redacted], in 1976; no prior marriages for [redacted] were reported.  He 
claimed he submitted his application (i.e., his Declaration 
of Marital Status form) in 1977 but never received any 
dependency allowance for his wife.  With his application, the 
veteran submitted a copy of a record of divorce from 
[redacted] in January 1973, and a copy of a certificate of 
marriage showing he and [redacted] were married in July 1976 (this 
certificate shows it was the veteran's second marriage and 
[redacted]'s first).  

In June 1997, the veteran called the RO in regard to his 
claim.  A report of contact form notes that he inquired about 
retroactive benefits for his wife.  The RO responded that 
payment of such benefits was unlikely because he never 
replied to its request for the number of times he and his 
wife had been married.  The veteran claimed he never received 
the RO's request and said that the address to which the 
letter was sent was his brother's address.  

In a June 1997 letter, the RO notified the veteran of an 
increase in his disability compensation payments, effective 
December 1, 1996, on account of an additional allowance for 
his wife ([redacted]).  The RO also told the veteran that it could 
not pay any additional allowance for his wife effective from 
1977 as he had requested.  The RO explained that in an 
application he signed in September 1976 spaces were provided 
for the number of times he was married and the number of 
times his wife was married and that he left those spaces 
blank and did not indicate his first marriage.  The RO stated 
that in October 1976 it had requested the veteran to complete 
the form as to the marriage information, but because he did 
not respond within one year any retroactive allowance was 
barred.  The RO stated that the marriage certificate 
submitted in June 1997 included the missing information but 
that the marriage certificate submitted in September 1976 did 
not include the requested data (of previous marriages).  The 
RO stated that, at any rate, the evidentiary requirements had 
since changed with the enactment of a law that was effective 
November 4, 1996, which removed the need for a certified copy 
of the veteran's marriage certificate and did not 
specifically require his signed statement showing how many 
times he and his wife had been married.  Consequently, the RO 
informed the veteran that his wife was added to his 
compensation award the first day of the month following the 
regulatory change (i.e., on December 1, 1996).  

In a July 1997 letter, the veteran expressed his disagreement 
with the RO's decision, arguing that he had applied for 
benefits on account of his wife in 1976.  He stated that 
several months after his application in 1976 he received an 
increase in his award and believed that the increase 
signified the addition of his wife to his award, which he 
later discovered was not correct.  

On his October 1998 substantive appeal, the veteran stated 
that right after he first applied for benefits on account of 
his wife they separated.  He stated he was not claiming 
additional benefits retroactive to the date of his first 
application but retroactive to the time they got back 
together in 1986.  He reiterated that he never received the 
RO's request for the papers on the divorce from his first 
wife.  

In a February 2000 VA Form 9, the veteran contended that he 
should be paid additional compensation on account of his wife 
for the period of July 1976 to November 1996.  He stated he 
has remained married to her since July 1976 and, although 
they had separated for a period of time, additional 
compensation was warranted.  

At an April 2000 hearing before a member of the Board, the 
veteran's attorney stated the veteran was appealing for 
retroactive compensation for his wife from July 1976 through 
November 1976, exclusive of the period of time the veteran 
was separated from his wife.  The attorney argued that the RO 
denied additional benefits for the veteran's wife on the 
basis that he did not submit information regarding his first 
marriage and divorce, but that the information requested by 
the RO was already in the file.  The veteran testified that 
he never received notice from the RO to submit documentation 
during the time he was in jail, for the period of 1970 
through 1975; that he separated from his wife, [redacted], for 
about six years but they got back together and had been 
together ever since; that during his marriage to [redacted] it 
never occurred to him that he was not receiving benefits for 
her because his award increased soon after he originally 
filed for additional benefits; and that it was not until 
"1976" [subsequent to the hearing, the veteran said he 
meant to say "1996"] when he was applying for additional 
benefits that he learned that the increase in his award in 
1976 was a cost-of-living increase and not an increase on 
account of his wife.  

II.  Analysis

The veteran claims that the effective date of additional 
compensation based on having a dependent spouse, [redacted], should 
be retroactive to the date of their marriage in July 1976, 
rather than from the date in December 1996 which the RO has 
assigned.  The Board finds the veteran's claim to be well 
grounded, meaning plausible; the relevant facts have been 
properly developed, and there is no further VA duty to assist 
with this claim.  38 U.S.C.A. § 5107(a).

A veteran may be paid additional compensation for dependents, 
including a dependent spouse, if he has a service-connected 
disability rating of at least 30 percent (in 1978, a 50 
percent rating requirement was changed to 30 percent).  
38 U.S.C.A. § 1115.

Additional disability compensation payable to or for a 
veteran based on a dependent spouse or child is effective 
from the latest of the following dates:  (1) Date of claim:  
This term means the following, listed in their order of 
applicability:  (i) Date of veteran's marriage, or birth of 
his or her child, or, adoption of a child, if the evidence of 
the event is received within 1 year of the event; otherwise 
(ii) Date notice is received of the dependent's existence, if 
evidence is received within 1 year of the VA request.  (2) 
Date dependency arises.  (3) Effective date of the qualifying 
disability rating provided evidence of dependency is received 
within 1 year of notification of such rating action.  (4) 
Date of commencement of veteran's award.  38 U.S.C.A. § 
5110(f), (n); 38 C.F.R. § 3.401(b).

Where evidence requested in connection with a claim is not 
furnished within one year after the date of the request, the 
claim will be considered abandoned.  After the expiration of 
one year, further action will not be taken unless a new claim 
is received.  Should the right to benefits be finally 
established, compensation based on such evidence shall 
commence not earlier that that date of filing the new claim.  
38 C.F.R. § 3.158(a).

The file shows the veteran first informed the RO in September 
1976 of his marriage to [redacted] on July 4, 1976 by submitting a 
marriage certificate and a VA form declaring his marital 
status.  On the form, he did not provide any information on 
prior marital history of himself or [redacted], nor did the 
marriage certificate submitted at that time contain such 
information.  In October 1976, the RO requested the veteran 
to furnish this information so that further action could be 
taken on his claim for additional compensation for a 
dependent spouse.  The veteran did not reply within the year 
thereafter, and so the RO did not grant additional 
compensation based on a dependent spouse at that time.  The 
veteran claims he never received the RO's request; however, 
the letter was sent to his last known address of record 
(which he gave to the RO in his September 1976 claim) and was 
not returned as undeliverable.  In his hearing, there was a 
suggestion that the veteran did not receive the request 
because he was in jail, but the veteran never informed the RO 
of a change of address at that time and in his hearing he 
indicated he was in jail for a period prior to 1976.  

The veteran's attorney essentially claims that additional 
compensation should have been granted in 1976 because the 
information requested by the RO in October 1976 was already 
contained in the file.  A review of the file in October 1976 
would have shown the veteran had a prior marriage to 
[redacted], which ended in divorce in 1973.  There was no 
record of the veteran's marital status between 1973 and 1976 
when he married [redacted], nor was there information on [redacted]'s 
marital history.  The RO was within its authority to ask the 
veteran in October 1976 to provide additional evidence on 
marital history, particularly given legal authority at that 
time concerning proof required to establish a dependency 
relationship.  See 38 C.F.R. §§ 3.204, 3.205, 3.206 (1976).  
The veteran's failure to respond, within a year of the 
October 1976 RO request for evidence, resulted in the 
abandonment of his claim, and benefits may be awarded no 
earlier than the date of VA receipt of a new claim.  
38 C.F.R. § 3.158; Morris v. Derwinski, 1 Vet. App. 260 
(1991).

The question then becomes what is the date of the new claim 
(after the initial abandoned claim) for dependency benefits 
based on a dependent wife, [redacted]?  The RO directly requested 
[redacted] to provide information on prior marriages (in connection 
with an apportionment claim), and she responded with this 
information on September 21, 1978.  [redacted] noted she had only 
been married once, and the veteran had been married twice (a 
document confirming termination of his first marriage was 
already on file).  While the September 21, 1978 
correspondence was not directly submitted by the veteran, the 
information was specifically requested by the RO, and the 
veteran was involved in the ongoing apportionment 
controversy.  Under the circumstances of this case, the Board 
will accept the September 21, 1978 correspondence as being a 
new claim of the veteran for additional compensation based on 
a dependent spouse, [redacted].  See 38 U.S.C.A. § 5101; 38 C.F.R. 
§3.151, 3.155.  The information on the September 21, 1978 
claim, together with evidence already on file, essentially 
provided all the information which the RO had earlier 
requested to substantiate a dependency relationship.  
Although in subsequent years the veteran gave conflicting 
accounts of his marital status, it appears that he has a 
legal marriage with [redacted] and such marriage has never been 
terminated by divorce.

It is the judgment of the Board that an earlier effective 
date of September 21, 1978 is warranted for additional 
compensation based on having a dependent spouse, [redacted].  Such 
is the date of RO receipt of a new claim, after a prior claim 
had been abandoned by failure to timely submit requested 
evidence.  In reaching this decision, the Board has 
considered and applied the benefit-of-the-doubt rule in favor 
of the veteran.  38 U.S.C.A. § 5107(b).


ORDER

An earlier effective date of September 21, 1978, for an award 
of additional compensation based on having a dependent 
spouse, is granted.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

